Layton, Judge.
Plaintiff has stated her items of special damage with reasonable certainty. She has broken them down into hospital bills, doctor’s bills, drugs, loss of wages, board and lodging, etc. This is all that Rule 9 (g) requires. What defendaht is seeking is an itemization of the various items of plaintiff’s claim for special damages. Such a result would compel the statement of special damages to be drawn out in greater detail than formerly required by the rules of Common Law pleading prior to the adoption of the new rules of this Court. The Discovery Rules provide other means by which defendant may obtain such highly detailed information.
Motion is denied.